—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Westchester County (Rudolph, J.), entered November 14, 2000, which denied their motion pursuant to CPLR 3211 to dismiss the complaint on the ground of collateral estoppel.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly denied the defendants’ motion to dismiss the complaint (see, D’Arata v New York Cent. Fire Ins., 76 NY2d 659; Kaufman v Lilly & Co., 65 NY2d 449, 455). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.